         Case 2:21-cv-00137-JDP Document 6 Filed 02/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL BRIAN CHANDLER,                             Case No. 2:21-cv-00137-JDP (PC)
12                        Plaintiff,                      ORDER DIRECTING PLAINTIFF TO
                                                          SUBMIT AN INMATE TRUST ACCOUNT
13            v.                                          STATEMENT
14    COUNTY OF SHASTA, et al.,
15                        Defendants.
16

17           Plaintiff, a county inmate proceeding without counsel, has filed a civil rights action

18   pursuant to 42 U.S.C. § 1983. On January 28, 2021, plaintiff was directed to either pay the filing

19   fee or submit an application to proceed in forma pauperis. Plaintiff has submitted a request for

20   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has not, however, filed

21   a certified copy of his jail trust account statement for the six-month period immediately preceding

22   the filing of the complaint and obtained the certification required on the application form.

23           Section 1915(a)(2) requires “a prisoner seeking to bring a civil action without prepayment

24   of fees or security therefor, in addition to filing the affidavit filed under paragraph (1), shall

25   submit a certified copy of the trust fund account statement (or institutional equivalent) for the

26   prisoner for the 6-month period immediately preceding the filing of the complaint . . . , obtained

27   from the appropriate official of each prison at which the prisoner is or was confined.” Plaintiff

28   has not submitted a certified copy of his trust account statement or the institutional equivalent.
                                                         1
        Case 2:21-cv-00137-JDP Document 6 Filed 02/26/21 Page 2 of 2


 1            Accordingly, it is hereby ORDERED that plaintiff shall submit, within thirty days from

 2   the date of this order, a certified copy of his jail trust account statement for the six-month period

 3   immediately preceding the filing of the complaint. Plaintiff’s failure to comply with this order

 4   will result in a recommendation that this action be dismissed without prejudice.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:      February 25, 2021
 8                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
